Citation Nr: 0806549	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-32 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for bilateral pes planus in September 1995.  The veteran was 
notified of this decision that same month, but did not file 
an appeal. 

2.  The evidence received since the September 1995 rating 
decision does not raise a reasonable possibility of 
substantiating the claim for service connection for pes 
planus.


CONCLUSIONS OF LAW

1.  The September 1995 decision of the RO denying service 
connection for pes planus is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104(a) (1995).

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for pes planus. 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Application to Reopen Claim for Service Connection

In a September 1995 rating decision, the RO denied service 
connection for pes planus on the basis that the veteran's pes 
planus preexisted service and there was no evidence that it 
worsened during the veteran's period of active duty service.  
The veteran was notified of the decision and of his appellate 
rights in the same month.  The only evidence of record was 
the veteran's service medical records and VA medical center 
treatment records dated January 1995 to June 1995.

The veteran did not file an appeal of the September 1995 
rating decision and it became final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a), 20.1103.  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In 2004, the veteran filed another claim to reopen his claim 
for service connection for bilateral pes planus.  The Board 
has a legal duty to address the "new and material evidence" 
requirement regardless of the actions of the RO.  If the 
Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Woehlaert v. Nicholson, No. 05- 
2302 (U.S. Vet. App. Aug. 24, 2007).  In cases such as this, 
where the claim is filed on or after August 29, 2001, under 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence received subsequent to the September 1995 RO 
rating decision includes VA treatment records dated May 1976 
to November 1998 and February 2003 to December 2006; a 
statement of the Chaplin at the VA Medical Center in Memphis, 
Tennessee; the veteran's service personnel records; written 
statements of the veteran; and the veteran's testimony at a 
hearing before a Decision Review Officer (DRO) in May 2006.  
At the hearing, the veteran testified that his military 
occupational specialty (MOS) was changed from radio carrier 
to switchboard operator due to his foot pain.  However, a 
review of the service personnel records reveals that the 
veteran's MOS was changed from radio relay and carrier 
operators (31M20) to switchboard operator (72C20) for 
academic reasons.  In light of the basis for the RO's 
September 1995 determination, this evidence does not relate 
to a previously unestablished fact and does not raise a 
reasonable possibility of substantiating the claim because 
the veteran's change in MOS during service was entirely 
unrelated to any physical condition including the veteran's 
feet and are, therefore, not material within the meaning of 
38 C.F.R. § 3.156.  The service personnel records associated 
with the claims folder subsequent to the veteran's previous 
final denial are not relevant to the veteran's claim because 
they do not reveal any information regarding the veteran's 
pes planus and, therefore, readjudication of the veteran's 
claim pursuant to 38 C.F.R. § 3.126(c) is unnecessary.  The 
new VA treatment records indicate that the veteran was first 
treated, post-service, for foot pain in October 1986.  
However, the VA treatment records are redundant, in regards 
to the veteran's pes planus, to the previously obtained 
medical records and, therefore, not material to the veteran's 
claim of service connection for bilateral pes planus within 
the meaning of 38 C.F.R. § 3.156.  The statement of the VA 
Chaplin does not address the veteran's foot condition and, 
therefore, while new, this evidence is not material to the 
veteran's claim of service connection for bilateral pes 
planus within the meaning of 38 C.F.R. § 3.156.  

At the hearing, before the DRO in May 2006, the veteran 
testified that his preexisting bilateral pes planus was 
aggravated by road marches while in service and his MOS was 
therefore changed.  

The veteran contends that his statements, with respect to 
aggravation of his bilateral pes planus during service, 
should be accepted as new and material evidence to reopen his 
claim.  However, the Board points out that a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997). 
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Unlike the factual background of the cases in Barr and 
Jandreau, aggravation of a preexisting disorder by service is 
not a condition capable of lay diagnosis.  See Espiritu and 
Woehlaert v. Nicholson, No. 05-2302 (U.S. Vet. App. August 
24, 2007).  Moreover, a layperson is generally not capable of 
opining on matters of medical knowledge, such as the degree 
of disability produced by symptoms or the condition causing 
the symptoms.  See Stadin v. Brown, 8 Vet. App. 280 (1995).  
Therefore, the veteran's statements that his bilateral pes 
planus was aggravated by service are not new and material 
within the meaning of 38 C.F.R. § 3.156.

For the foregoing reasons, the Board finds that new and 
material evidence to reopen the claim for service connection 
for pes planus has not been received, and that the appeal 
must be denied.  As the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in March 2004 and November 2006 .  The 
letter of March 2004 informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  The letter of 
November 2006 included the criteria for reopening a 
previously denied claim and information concerning why the 
claim was previously denied.  Although the second notice 
letter was not sent before the initial AOJ decision in this 
matter, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in May 2007 after 
the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this regard, it is noted that the Veterans Claims 
Assistance Act of 2000 left intact the requirement that a 
veteran present new and material evidence to reopen a final 
decision under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of the claim.  38 U.S.C.A. § 5103A(f); 
see also Paralyzed Veterans of America, 345 F.3d 1334 (Fed. 
Cir. 2003) (holding that, in the absence of new and material 
evidence, VA is not required to provide assistance to a 
claimant in attempting to reopen a previously disallowed 
claim).  Accordingly, the Board finds that no further action 
is necessary to meet the requirements of the VCAA or the 
Court.

VA's duty to assist includes the responsibility to obtain any 
relevant records from the SSA.  Voerth v. West, 13 Vet. App. 
117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  
In this respect, a review of the claims folder reveals that 
the veteran may have been denied an unidentified benefit by 
the Social Security Administration (SSA).  However, it is 
unclear to the Board what type of SSA benefit the veteran was 
seeking and the veteran has not identified any existing SSA 
records as relevant to his contention that his bilateral pes 
planus was aggravated in service.

VA is not required to search for evidence, which even if 
obtained, would make no difference in the result.  Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (quoting Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 541 (1991) (declining to require 
strict adherence to technical requirements and impose 
additional burdens on VA when there was no benefit flowing to 
the claimant).  Without any indication that the veteran's SSA 
records, regarding his denied application for benefits, 
contain any information regarding aggravation of bilateral 
pes planus in service there is no evidence that the records 
are relevant to the claim before the Board.  Consequently, 
further efforts to obtain these records are not warranted. 

Upon consideration of the foregoing, the Board finds that VA 
has satisfied any applicable duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). Accordingly, the 
appellant has not been prejudiced by the Board's adjudication 
of his claim.


	(CONTINUED ON NEXT PAGE)




ORDER

In the absence of new and material evidence, the application 
to reopen the claim for service connection for pes planus is 
denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


